Citation Nr: 1715450	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim was transferred to the RO in Milwaukee, Wisconsin, prior to certification to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran withdrew his request for a Board hearing in writing in January 2016.  See 38 C.F.R. § 20.704(e) (2016).

The Veteran filed a timely notice of disagreement regarding the April 2014 rating decision approximately two weeks after the decision was issued.  Although the Veteran only referenced "hearing loss" in the notice of disagreement, it is clear from his subsequent submissions during the appeal period that he intended his notice of disagreement to cover both aspects of his claimed hearing impairment (hearing loss and tinnitus).  The Veteran explicitly referenced "ringing in his ears" in statements explaining why he felt the April 2014 rating decision was in error.  Statements submitted by his representative also indicate the Veteran intended to appeal the denial of service connection for tinnitus.  Notably, the VA 646 (Statement of Accredited Representative in Appealed Case) lists both hearing loss and tinnitus as the issues on appeal.  The Board notes VA has a duty to sympathetically interpret the filings of claimants.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (finding VA is obligated to sympathetically read the filings of a pro se Veteran); see also Comer v. Peake, 552 F.3d 1362, 1369-70 (Fed. Cir. 2009) (holding assistance by a Veterans Service Organization does not vitiate VA's duty to sympathetically review filings).  The Veteran's formal notice of disagreement and informal statements disagreeing with the denial of service connection for tinnitus were received before a recent VA regulation that requires all claims and notices of disagreement to be filed on standardized forms.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  Thus, the Board finds the issue of entitlement to service connection for tinnitus is in appellate status based on a sympathetic reading of the pleadings in this case.  This issue will be addressed in more detail in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is the result of acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the April 2014 VA examination report establishes the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  Acoustic trauma has also been conceded in this case due to the Veteran's Air Force Specialty Code (AFSC) of Turret Systems Mechanic/Gunner and service aboard B-36 aircraft.  The only issue that remains is whether there is a nexus between the Veteran's current bilateral hearing loss disability and the in-service acoustic trauma.

If a chronic disease enumerated in 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).  Bilateral hearing loss is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See VA Under Secretary for Health Memorandum (Oct. 1995); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (stating "the Secretary has made clear that sensorineural hearing loss is considered subject to § 3.309(a) as an '[o]rganic disease[ ] of the nervous system'").

The Veteran has reported he received treatment for hearing related issues after going through "altitude indoctrination" training in service.  He has further reported experiencing hearing difficulties after returning from tours of duty aboard B-36 aircraft and explained he sought private treatment for this impairment immediately after his separation from service.  Unfortunately, the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center in 1973. See National Archives, The 1973 Fire, National Personnel Records Center, http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited Apr. 28, 2017).  When service treatment records are unavailable, VA has a heightened duty to consider the application benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).  Under this heightened duty, the Board finds the Veteran's lay statements are sufficient to establish symptoms of diminished hearing in service.  The Veteran is competent to report observable symptomatology, as well as his medical history.  Thus, the Board also finds the Veteran's lay statements evidence a continuity of symptomatology since service, which establishes the nexus element of his service connection claim.

The Board acknowledges the April 2014 VA examiner determined that he was unable to provide a nexus opinion regarding the Veteran's current bilateral hearing loss disability due to the lack of service treatment records; however, the examiner did not address the Veteran's lay reports of hearing impairment.  Further, the Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss when a clinically significant threshold shift was shown in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board also notes an examiner's determination that he is unable to provide a nexus opinion without resorting to speculation is not tantamount to a negative nexus opinion.

In sum, the Board finds the current disability and in-service injury elements of a service connection claim have clearly been established by the evidence of record in this case.  The Board further finds evidence is in at least relative equipoise with regard to the nexus element of the Veteran's service connection claim for bilateral hearing loss, as he has competently reported experiencing hearing difficulties since service.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for bilateral hearing loss is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for bilateral hearing loss.


REMAND

As noted in the introduction, the Board has sympathetically construed the Veteran's April 2014 notice of disagreement and subsequent statements in the appeal period of the April 2014 rating decision as a timely notice of disagreement regarding the denial of service connection for tinnitus.  The Veteran has not been issued a statement of the case regarding the denial of service connection for tinnitus.  The Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the issue of entitlement to service connection for tinnitus based on all the evidence of record and issue a statement of the case, if necessary.  Do not return the issue to the Board unless the Veteran perfects an appeal of the issue after the issuance of the statement of the case, if the claim remains denied.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


